DETAILED ACTION
Status of the Application
	This Office Action is in response to the Applicants’ filing on 03/31/2021.  Claims 1, 4, 11-13, 17, and 18 have been amended.  Claim 5 has been cancelled.  No claims have been newly added.  Accordingly, claims 1-4 and 6-18 are currently pending and examined below.
	
Reason for Allowance	
	Claims 1-4 and 6-18 are allowed.  The prior art does not sufficiently teach or suggest the claimed limitations in the entirety as presented in the current application.  All the limitations of the independent claims, as specifically claimed, comprise allowable subject matters that have not been found to have been adequately taught or disclosed in the prior art found at this time.  In this regard, it is noted that Applicants’ amendments and arguments submitted on 03/31/2021 (see pages 9-16 of the Remarks) overcome all the previous rejections.  
	The closest prior arts of record appear to be Imai et al. (US 2019/0317499 A1, hereinafter “Imai”) and Luo (US 2019/0155290 A1).
	Imai teaches a system for controlling an autonomous vehicle wherein the system learns, through machine learning and artificial intelligence, to associate target control values with prior vehicle behaviors so that it can effectively predict whether a newly-generated target control amount will control the vehicle in accordance with pre-set limits.  The system generates target control amounts with both a dynamically changing algorithm and a static algorithm, and it compares these two control amounts before determining which to use to control the vehicle.  While Imai’s teachings are similar to those in the present disclosure, they are significantly different in that they do not rely on a trained neural network to determine a likelihood of a 
	Luo teaches a system for controlling an autonomous vehicle that calculates candidate trajectories for the vehicle and determines, using machine learning, which target trajectory and speed to use for the vehicle.  The system determines whether calculated trajectories may exceed predetermined thresholds, but it does not specifically teach using a trained neural network to determine a likelihood of a vehicle reaching a system limit if a particular control amount is used to control the vehicle.  Luo also does not teach wherein a neural network is configured to learn a relationship between a plurality of vehicle feature amounts and the likelihood of reaching a system limit.
	The Examiner finds that the combinations of specific limitations disclosed in the present application’s independent claims have not been adequately taught in the prior art such that they would have been obvious to one of ordinary skill in the art to combine in order to arrive at the present invention.	

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is 
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669  

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669